DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on February 18, 2021. Claims 1 and 12 are amended; claim 10 is canceled; claims 18-20 are new.
The applicant contends:
(1) Regarding Ulloa, this reference avails a vent valve (185) for the purpose of restoring the internal pressure of the load lock, whereas the gas inlet port (160) is simply used to provide radicals to the substrate. Conversely, Applicant’s claim 1 requires the gas inlet port to both provide a gas to the substrate and restore the chamber’s internal pressure (p. 8). 
(2) Chacin’s processing chamber is not a load lock chamber, as claim 1 now requires (p. 9). 
In response,
(1) The presence of an additional mechanism directed to fluid introduction is irrelevant to the gas inlet port’s (160) capacity for restoring the chamber to atmospheric pressure. Clearly, if the operator were to cease chamber evacuation operations, the continuous provision of gas via the inlet port (160) would be sufficient to raise the pressure of the chamber to atmospheric levels. 
(2) The examiner acknowledges that Chacin does not address the capacity for pressure cycling between vacuum and atmospheric conditions and has withdrawn the previous rejection set. In view of further search, however, new rejections have been applied below. As a final note, the examiner observes that the claim set does not contextualize the term “load lock.” For instance, what are the structural characteristics that qualify a given chamber as a load lock? Absent this clarification, the examiner will accept the prior art disclosure of any chamber demonstrating the structural capacity to alternate between vacuum and atmospheric environments as satisfying the appellation of “load lock.”  
Restriction
Newly submitted claims 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The inventions of claim 1 and claim 18 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable (MPEP § 806.05(d)). In the instant case, the subcombination of claim 1 has separate utility in a system where the width of the outlet port occludes substrate loading; the subcombination of claim 18 has separate utility in a system where a vent valve restores the pressure of the chamber to atmospheric levels.  
. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulloa, US 2018/0272390.
Figure 1 of Ulloa delineates a load lock chamber (100) comprising a gas inlet port (160) disposed on a first side wall and a gas outlet port (170) disposed on a second side wall located opposite the first wall, wherein the substrate is situated therebetween [0020]. Gas flows laterally from the inlet to the outlet port. Those limitations drawn to the type of gas supplied are matters of intended use, whereby a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). Ulloa’s system is structurally capable of supplying a cooling gas, and the provision of gas from the inlet port is capable of raising the chamber’s internal pressure to atmosphere. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
s 1-5, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chacin et al., US 2008/0069951, in view of Oki et al., US 2016/0204005.
Claim 1: Figure 11 of Chacin depicts an apparatus including a gas inlet port (1112) situated on a first side of a substrate (202), and a gas outlet port (1115) disposed on an opposite side of the substrate [0076]. As shown, the gas flows laterally (221, 222) from the inlet to the outlet. Those limitations drawn to the type of gas supplied are matters of intended use, whereby a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). Lastly, the relied upon embodiment, for purposes of illustrative clarity, does not render the chamber and its sidewalls. Figure 13, however, depicts a processing chamber in which the inlet and outlet ports are embedded in the sidewalls of the reactor. It would have been obvious to integrate the ports of Figure 11 within a chamber to provide an enclosed region by which to contain the processing gases. 
Concerning the new material, Chacin does not address the chamber’s capacity to achieve vacuum pressures. Oki, though, describes a structurally analogous system that is similarly directed to epitaxial deposition [0039]. In addition, the system includes “vacuum and exhaust sub-systems,” enabling the attainment of sub-atmospheric conditions [0039]. It would have been obvious to the skilled artisan to integrate these sub-systems within Chacin’s apparatus to achieve the predictable results of pressure conditioning and effluent evacuation. Given the appendage of a vacuum pump, Chacin’s system becomes structurally capable of achieving a vacuum condition, whereby the subsequent provision of gas via the inlet port can facilitate the restoration of atmosphere – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claims 2-3: Figure 1 contemplates an embodiment in which the inlet and outlet ports are vertically aligned with the substrate.
Claims 4-5: Figures 2 illustrate a bumper (220) to preclude the substrate’s lateral movement and a pad (203) on which the substrate is placed.
Claims 8-9: Figure 11 shows a second gas inlet port (1111) located above the substrate so as to exert a pressure in the vertical direction [0076].
Claim 11: Chacin couples valves (1110) to the inlet port to regulate flow [0074]. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chacin in view of Oki, and in further view of McClanahan et al., US 5,513,594.
.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716